Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on July 20, 2020 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, there is insufficient antecedent basis for “the one or more gateway nodes” and “the microservices application.”
Regarding claim 2, it is not clear which plugin “the plugin” is referring to in the claim.  While claim 2 recites “a plugin” and “a plurality of plugins,” claim 1 also recites “an auto-documentation plugin.”
Regarding claim 8, the claim recites, “wherein the auto-documentation includes one or more endpoints, one or more parameters, one or more methods of the transaction.”  The claim lists a series of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock, US Patent Publication No. 2019/0034199 (“Pollock”) in view of Kumar et al. US Patent Publication No. 2019/0068438 (“Kumar”), Bagarolo et al. US Patent Publication No. 2018/0349121 (“Bagarolo”), and Chou et al. US Patent No. 9,577,916 (“Chou”).

Regarding claim 1, Pollock teaches a system for securing, managing, and extending functionalities of Application Programming Interfaces (APIs) in an architecture, the system comprising: 
a plurality of APIs (para. [0021],[0022] APIs); 
a processor operated control plane communicatively coupled to the plurality of APIs via data plane proxies, wherein the control plane is configured to (claim 19. processor configured to receive API interaction, generate documentation): 
receive an incoming request directed to a second API of the plurality of APIs (para. [0028] client 102 makes a call, such as making an API request.  para. [0030] forward the call for processing); 
receive a response from the second API, (para. [0032] response.  claim 9. receive API response to the API request); 

in response to a transaction that includes the request and the response, execute an auto-documentation function, wherein the auto- documentation function is configured to generate documentation based on the current data (para. [0028] process the API request, e.g. determining request data and/or response data, automatically produces API documentation.  para. [0033] based on the request data and the response data, generates API documentation); and 
a data store configured to store the control plane and the documentation (para. [0073] memory).
Pollock does not teach:
the plurality of APIs organized into a microservices application architecture; 
the request is a proxied request from a first API of the plurality of APIs directed to a second API of the plurality of APIs, the proxied request relayed to the control plane via a first data plane proxy associated with the first API; 
the response is a proxied response from the second API, the proxied response relayed to the control plane via a second data plane proxy associated with the second API;
the auto-documentation function is an auto-documentation plugin; and
Kumar discloses a plurality of APIs organized in a microservices application architecture; transmitting a proxied request from a first API of a plurality of APIs directed to a second API of the plurality of APIs, the proxied request relayed to the control plane via a first data plane proxy associated with the first API; and receiving a proxied response from the second API, the proxied response relayed to the control plane via a second data plane proxy associated with the second API (fig. 1A. platform 103 comprising APIs, API gateway 112, engine 118. applications 130 may interact with API gateway 112, send a request directed to any of the endpoints of APIs 114.  API gateway 112 may send a response to the requesting application.  para. [0038] buyer APIs.  para. [0039] seller APIs.  para. [0047] applications 130 developed and deployed by CSPs 110, NSPs 106, and customers 108.  para. [0048] applications 130 may send a request directed to any of endpoints 116 of APIs 114. para. [0066] responses to requests received 
Bagarolo discloses transmitting a proxied request from a first API directed to a second API; and receiving a proxied response from the second API, wherein the APIs are within a microservices architecture (para. [0014] each micro service may be made available for use by other micro services.  para. [0017] inter micro service communication involve… exchange of requests using API.  para. [0035] communication between micro services MSA-MSC may for example be done via an API.  para. [0051] micro services interact with each other, each micro service may be deployed in a different virtual machine.  Note: The communications must be sent by software/hardware, i.e. interface, on behalf of the micro services, in particular if deployed in a virtual machine, and thus are considered as proxied).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pollock and Kumar with Bagarolo’s disclosure of enabling microservices to communicate with each other via API such that the API gateway is configured to communicate proxied communications between the microservices.  One of ordinary skill in the art would have been motivated to do so in order to have enabled services to be split into smaller components and enabled cooperation of microservices to provide a service.
Chou discloses a plugin for providing customized functions (col. 7, lines 10-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Chou’s disclosure of implementing plugins such that the auto-documentation 

Regarding claim 20, Pollock teaches a method for securing, managing, and extending functionalities of a plurality of Application Programming Interfaces (APIs), the method comprising: 
receiving, by a control plane, an incoming request directed to a second API of the plurality of APIs (para. [0027] backend API may invoke portions of a backend system to carry out operations to service the API request.  para. [0029] client 102 makes a call, API request.  API gateway receives an API request from the client, services the API request based on a backend API); 
receiving, by the control plane, a response from the second API (para. [0032] response.  claim 9. receive API response to the API request); 
parsing the request and the response and extracting current data (para. [0032] determine the interaction data.  claim 19.  determine request parameter, response parameter); and 
in response to a transaction that includes the request and the response, executing an auto-documentation function, wherein the auto-documentation function is configured to generate documentation based on the current data between the first API and the second API (para. [0028] process the API request, e.g. determining request data and/or response data, automatically produces API documentation.  para. [0033] based on the request data and the response data, generates API documentation).
Pollock does not teach: 
the APIs in a microservices architecture;
the API request is a proxied request from a first API of the plurality of APIs directed to a second API of the plurality of APIs, the proxied request relayed to the control plane via a first data plane proxy associated with the first API, 
the response is a proxied API response from the second API directed to the first API, the proxied response relayed to the control plane via a second data plane proxy associated with the second API.
Pollock discloses an auto-documentation function but does not expressly teach that the function is a plugin.
Kumar discloses a plurality of APIs organized in a microservices application architecture; transmitting a proxied request from a first API of a plurality of APIs directed to a second API of the plurality of APIs, the proxied request relayed to the control plane via a first data plane proxy associated with the first API; and receiving a proxied response from the second API, the proxied response relayed to the control plane via a second data plane proxy associated with the second API (fig. 1A. platform 103 comprising APIs, API gateway 112, engine 118. applications 130 may interact with API gateway 112, send a request directed to any of the endpoints of APIs 114.  API gateway 112 may send a response to the requesting application.  para. [0038] buyer APIs.  para. [0039] seller APIs.  para. [0047] applications 130 developed and deployed by CSPs 110, NSPs 106, and customers 108.  para. [0048] applications 130 may send a request directed to any of endpoints 116 of APIs 114. para. [0066] responses to requests received via APIs 114), wherein the APIs are within a microservices architecture (para. [0297] services 409, microservices.  para. [0301] microservices.  para. [0301] routes API calls to endpoints… invoking various microservices API service layer.  para. [0337] microservice services for implement cloud exchange services).  Kumar similarly discloses an invention comprising an API gateway providing access to a plurality of APIs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Kumar’s disclosure so as to route requests and responses between APIs and provide APIs organized in a microservices application architecture.  One of ordinary skill in the art would have been motivated to do so for benefits such as improved scalability, performance efficiency, and low down-time feature upgrades (para. [0066]).
Bagarolo discloses APIs in a microservices architecture; transmitting a proxied request from a first API directed to a second API, and a proxied API response from the second API directed to the first API (para. [0014] each micro service may be made available for use by other micro services.  para. [0017] inter micro service communication involve… exchange of requests using API.  para. [0051] micro services interact with each other, each micro service may be deployed in a different virtual machine.  Note: The communications must be sent by software/hardware, i.e. interface, on behalf of the microservices, e.g. if deployed in a virtual machine, and thus are considered as proxied).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pollock and Kumar with Bagarolo’s disclosure of enabling microservices to communicate with each other via API such that the API gateway is configured to communicate proxied communications between the microservices.  One of ordinary skill in the art would have been motivated to do so in order to have enabled services to be split into smaller components and enabled cooperation of microservices to provide a service.  
Chou discloses a plugin for providing customized functions (col. 7, lines 10-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Chou’s disclosure of implementing plugins such that the auto-documentation function is implemented as a plugin.  One of ordinary skill in the art would have been motivated to do so in order to have enabled gateway(s) to be programmable to perform customized functions (col. 1, lines 15-20, col. 3, lines 17-25).

Regarding claim 5, Pollock in view of Kumar, Bagarolo, and Chou teach the system of claim 1, wherein the request is parsed subsequent to the receiving the response from the API (Pollock: para. [0032] forward the API interaction, request and response, to analyzer 120).

Regarding claim 6, Pollock in view of Kumar, Bagarolo, and Chou teach the system of claim 1, wherein the request is parsed independently from delivery to the second API (Pollock: para. [0049] API documentation may be generated in real time, API documentation may be generated simultaneously with API requests and responses as they are made).

Regarding claim 7, Pollock in view of Kumar, Bagarolo, and Chou teach the system of claim 1, wherein the auto-documentation is in the form of a Swagger file, a RAML file, or an API Blueprint file (Pollock: fig. 8.  see “swagger: 2.0”  para. [0016] Swagger).

Regarding claim 8, Pollock in view of Kumar, Bagarolo, and Chou teach the system of claim 1, wherein the auto-documentation includes one or more endpoints, one or more parameters, one or more methods of the transaction (Pollock: fig. 8.  See “host’ and “parameters”).

Regarding claim 9, Pollock in view of Kumar, Bagarolo, and Chou teach the system of claim 1.  Pollock teaches wherein the request and the response is associated with an endpoint (see fig. 1B), wherein executing the auto-documentation plugin for the transaction includes: 
retrieving previously generated documentation for the endpoint (para [0052] previously-documented API interactions);  
log of previously-documented API interactions.  para. [0070] determined whether a change is observed.  new or additive changes, errors, and API interactions); and 
upon determining a difference, generating documentation for the transaction (para. [0053] if an undocumented API interaction is detected, generate new API documentation.  para. [0070] updating the API documentation).

Regarding claim 10, Pollock in view of Kumar, Bagarolo, and Chou teach the system of claim 9, wherein the previously generated documentation associated with the endpoint and includes at least one of: a body, one or more headers, or one or more parameters (Pollock: fig. 8; para. [0079] API documentation, “info:” “parameters”).

Regarding claim 11, Pollock in view of Kumar, Bagarolo, and Chou teach the system of claim 9, wherein executing the auto-documentation plugin for the transaction includes: upon determining a difference does not exist, entering a state associated with not generating documentation for the transaction (Pollock: para. [0052] if there is a match, the new API interaction has been previously-documented and is determined to be a documented API interaction.  para. [0071] if a change is not observed, returns to 602 to observe API interactions).

Regarding claim 12, Pollock in view of Kumar, Bagarolo, and Chou teach the system of claim 9, wherein executing the auto-documentation plugin for the transaction includes: upon determining the difference, electronically generating a notification for alerting the difference to a user (Pollock: para. [0071] if a change is observed… alert may be provided to a user).

s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock in view of Kumar, Bagarolo, Chou, Palladino et al. US Patent Publication No. 2013/0132584 (“Palladino”), and Chamarajnager et al. US Patent Publication No. 2018/0270079 (“Chamarajnager”).

Regarding claim 2, Pollock does not teach the system of claim 1, further comprising: 
a first gateway node and a second gateway node, the first gateway node and second gateway node configured as external end-points of the microservices application, wherein the one or more gateway nodes are further configured to: 
save, by the first gateway node, software code in the data store, wherein the software code is associated with a plugin included in a plurality of plugins; 
retrieving, by the second gateway node, the software code from the data store; and 
installing, by the second gateway node, the plugin at the second gateway node, using the retrieved software code associated with the plugin.
Kumar teaches a first gateway node, the first gateway node configured as external end-points of the microservices application (fig. 1A. platform 103 comprising APIs, API gateway 112, engine 118. applications 130 may interact with API gateway 112, send a request directed to any of the endpoints of APIs 114.  API gateway 112 may send a response to the requesting application.  para. [0038] buyer APIs.  para. [0039] seller APIs.  para. [0066] responses to requests received via APIs 114.  para. [0297] services 409, microservices.  para. [0301] microservices).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Kumar’s disclosure so as to provide a first gateway node configured as external end-points of the microservices application.  One of ordinary skill in the art would have been motivated to do so for benefits such as improved scalability, performance efficiency, and low down-time feature upgrades (para. [0066]).
Palladino teaches a first gateway node and a second gateway node (para. [0052] interface 205 can be one or more networking devices, can include a gateway), wherein the one or more gateway nodes are further configured to: save, by the first gateway node, software code in the data store, wherein the 
Chamarajnager discloses retrieving, by a gateway node, software code from a data store; and installing, by the gateway node, the plugin at the node, using the retrieved software code associated with the plugin (para. [0055] plugin 134 can be downloaded by the gateway 130, gateway 130 to download and install the plugin 134).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock and Palladino with Chamarajnager’s disclosure such that the second gateway node is configured to retrieve software code from a data store and install the plugin at the node, using the retrieved software code associated with the plugin.  One of ordinary skill in the art would have been motivated to do so in order to have enabled gateway nodes to be remotely upgradable such that the gateway node is modified with additional functionality.

Regarding claim 3, Pollock does not teach the system of claim 1, further comprising: a memory architecturally separate from the plurality of APIs, the memory including a program code library configured to execute functionalities common to execution of the plurality of APIs on the node in communication with the memory.
Palladino teaches a memory architecturally separate from a plurality of APIs, the memory including a program code library configured to execute functionalities common to execution of the plurality of APIs on the node in communication with the memory (para. [0037] add various add-ons to existing API infrastructure. billing add-on… for premium APIs. para. [0077] add-on works during the lifecycle of an API request.  para. [0078] authentication.  para. [0085] add-on may include billing add-on, 

Regarding claim 4, Pollock does not teach the system of claim 2, further comprising: an administration API for configuring and installing the plurality of plugins, wherein the administration API is used for provisioning the plurality of APIs 
Palladino teaches administration API for configuring and installing the plurality of plugins, wherein the administration API is used for provisioning the plurality of APIs (para. [0108] homepage 1300 includes an add API button, allows a user to add an API for distribution.  para. [0109] activities related to user, publishing an API or updating an API.  fig. 17-18. para. [0115] API profile administrator page 1700 for API developers.  information related to the API, add and/or modify information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Palladino’s disclosure of providing an administration API.  One of ordinary skill in the art would have been motivated to do so for similar benefits of providing additional functionality to existing APIs without additional coding.

Claims 13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock, US Patent Publication No. 2019/0034199 (“Pollock”) in view of Kumar et al. US Patent Publication No. 2019/0068438 (“Kumar”), Bagarolo et al. US Patent Publication No. 2018/0349121 (“Bagarolo”), and  Palladino et al. US Patent Publication No. 2013/0132584 (“Palladino”).

Regarding claim 13, Pollock teaches a system comprising: 

Pollock does not teach the node architecturally positioned to receive proxied communications between a plurality of application program interfaces (APIs) that operate a microservices application
Pollock does not teach a memory architecturally separate from the microservices application, the memory including a program code library configured to execute functionalities common to execution of the plurality of APIs on the node in communication with the memory.
Kumar discloses a node architecturally positioned to communicate with a plurality of application program interfaces (APIs) that operate a microservices application (fig. 1A. platform 103 comprising APIs, API gateway 112, engine 118. applications 130 may interact with API gateway 112, send a request directed to any of the endpoints of APIs 114.  API gateway 112 may send a response to the requesting application.  para. [0297] services 409 may itself present a bundle of microservices.  para. [0301] microservices).  Kumar similarly discloses an invention comprising an API gateway providing access to a plurality of APIs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Kumar’s disclosure so as to route requests and responses between APIs and provide APIs organized in a microservices application architecture.  One 
Bagarolo discloses transmitting proxied communication including a request and response between APIs that operate a microservices application (para. [0014] each micro service may be made available for use by other micro services.  para. [0017] inter micro service communication involve… exchange of requests using API.  para. [0051] micro services interact with each other, each micro service may be deployed in a different virtual machine.  Note: The communications must be sent by software/hardware, i.e. interface, on behalf of the micro services, in particular if deployed in a virtual machine, and thus are considered as proxied.  Applicant’s specification does not describe how the request and response are “proxied.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pollock and Kumar with Bagarolo’s disclosure of enabling microservices to communicate with each other via API such that the API gateway is configured to communicate proxied communications between the microservices.  One of ordinary skill in the art would have been motivated to do so in order to have enabled services to be split into smaller components and enabled cooperation of microservices to provide a service.
Palladino discloses a memory architecturally separate from an application, the memory including a program code library configured to execute functionalities common to execution of the plurality of APIs on the node in communication with the memory (para. [0037] add various add-ons to existing API infrastructure. billing add-on… for premium APIs. para. [0077] add-on works during the lifecycle of an API request.  para. [0078] authentication.  para. [0085] add-on may include billing add-on, analytics, authentication add-on.  format transformation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Palladino’s disclosure of memory architecturally separate from an application and including the program code library.  One of ordinary skill in the art would have been motivated to do so for similar benefits of providing additional functionality to existing APIs without additional coding.



Regarding claim 17, Pollock in view of Kumar, Bagarolo, and Palladino teach the system of claim 13, wherein the functionalities common to execution of the plurality of APIs includes a first program function and a second program function (Palladino: para. [0037] add various add-ons to existing API infrastructure. billing add-on. para. [0078] authentication.  para. [0085] add-on may include billing add-on, analytics, authentication add-on.  format transformation).

Regarding claim 18, Pollock does not teach the system of claim 17, the node further comprising: an administration API programmed to configure and install the first and second program functions, and further programmed to provision the API.
Palladino teaches an administration API programmed to configure and install the first and second program functions, and further programmed to provision the API (Palladino: para. [0108] homepage 1300 includes an add API button, allows a user to add an API for distribution.  para. [0109] activities related to user, publishing an API or updating an API.  Fig. 17-18. para. [0115] API profile administrator page 1700 for API developers.  information related to the API, add and/or modify information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Palladino’s disclosure of providing an administration API.  One of ordinary skill in the art would have been motivated to do so for similar benefits of providing additional functionality to existing APIs without additional coding.

Regarding claim 19, Pollock in view of Kumar, Bagarolo, and Palladino teach the system of claim 17, wherein the plurality of APIs cannot perform the first or second program functions without code .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock in view of Kumar, Bagarolo, Palladino, and Sundarrajan et al. US Patent Publication No. 2010/0241846 (“Sundarrajan”).

Regarding claim 14, Pollock in view of Kumar, Bagarolo, and Palladino teach the system of claim 13, wherein the node further comprises: a gateway that receives client requests, executes the program code library, and a data store that stores the program code library (Pollock: see fig. 1A, system 100 comprising API gateway.  Palladino: see fig. 2.  management server 141. para. [0069] proxy… provide communications between API server and clients.  para. [0068] forwards the request to the appropriate API server.  para. [0069] plurality of client libraries).  Pollock and Palladino do not teach that the node comprises a node that performs load balancing.
	Sundarrajan discloses a gateway node that performs load balancing (para. [0022] gateway can perform local network load balancing, global service load balancing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pollock and Palladino with Sundarrajan’s disclosure of a gateway that performs load balancing.  One of ordinary skill in the art would have been motivated to do so in order to have provided load management and prevent a single server from being overloaded. 

Regarding claim 15, Pollock in view of Kumar, Bagarolo, and Palladino teach the system of claim 14, the node further comprising: a gateway storage that stores portions or all of the functionalities common to execution of the plurality of APIs (Palladino: para. [0037] add various add-ons to existing API infrastructure. para. [0077] add-on works during the lifecycle of an API request.  para. [0085] add-on may include billing add-on, analytics, authentication add-on.  format transformation).  Palladino does not teach that the gateway storage is a cache and improves execution time over accessing the auto-documentation program function via the data store.
Sundarrajan discloses a gateway node comprising a gateway cache (para. [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pollock by implementing a gateway cache as disclosed by Sundarrajan and for the functionalities as disclosed by Palladino to be stored in the gateway cache.  One of ordinary skill in the art would have been motivated to do so in order to have prevented additional work by another resource (para. [0022]) and to have reduced any delays from retrieving data from another source. 

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock in view of Kumar, Bagarolo, Chou, and Karpov et al. US Patent No. 8,625,757 (“Karpov”).

Regarding claim 21, Pollock does not teach the method of claim 20, further comprising: identifying, by the control plane, a set of APIs of the plurality of APIs that belong to a service group.
Karpov teaches identifying a set of APIs of a plurality of APIs that belong to a service group (col. 7, lines 37-41.  APIs that are determined to be interrelated may be grouped into one or more service groups).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Chou’s disclosure of identifying a set of APIs of a plurality of APIs that belong to a service group.  One of ordinary skill in the art would have been motivated to do so for benefits of monitoring related services to determine anomalies (col. 2, lines 40-46).

Regarding claim 23, Pollock does not teach the method of claim 21, wherein the set of APIs that belong to the service group are along a same execution path. 
Kumar teaches a set of APIs that are along a same execution path (para. [0048] APIs 114, API gateway… in response to requests invokes the cloud exchange platform service of orchestration engine.  orchestrate a workflow of service tasks.  para. [0049] API gateway 112 translate the resource URI...).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollock with Kumar’s disclosure so as to provide APIs along a same execution path.  One of ordinary skill in the art would have been motivated to do so for benefits such as improved scalability, performance efficiency, and low down-time feature upgrades (para. [0066]).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445